DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 04/14/2022.
Claims 3, 5, 6, 10-14, 19, 21, 25-29, 32, 35-37, 41, 43-46, 48, 49, and 51-53 were previously cancelled.
Claims 1, 2, 4, 7-9, 15-18, 20, 22-24, 30, 31, 33, 34, 38-40, 42, 47, and 50 are currently pending and have been examined. 



Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claim(s) 1, 2, 4, 8, 9, 15-18, 26, 30, 31, 33, 34, 38-40, 42, 47, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2013/0211774 A1 [previously recited]) in view of Tison et al. (CA 2,146,527).

Claim 1, Bentley discloses a computer-implemented method for recommending an item of equipment, comprising:
gathering sensed data from a sensor corresponding to a subject’s taking of a shot with a hockey stick (see “One or more embodiments of the invention enable Elasticity Inertia or EI measurement of sporting equipment and even body parts for example.  Placement of embodiments of the sensor along the shaft of a … hockey stick … enables measurement” in ¶ [0026]; see “hockey stick” in ¶ [0079]; see “command the camera 130 to obtain an image or images, for example of the user during an athletic movement” in ¶ [0080]);
identifying a shooting protocol corresponding to the subject’s taking of the shot… (see “embodiments of the invention may recognize when the at least one motion capture element is coupled with the piece of equipment based on the motion capture data. For example if the motion data is analyzed and is determined to have a path of motion indicative of a baseball bat swing or golf swing then” in ¶ [0078]);
processing the sensed data in accordance with the identified shooting protocol to determine at least one performance indicator (“associated with a similar size/range of motion/speed user” ¶ [0076]; “receives the motion capture data for the events/hits/shots/motion and …determines any parameters for each event, such as distance or speed at the time of the event” ¶ [0079]); and 
determining at least one recommended hockey stick feature based at least in part on the at least one performance indicator (“the application is configured to calculate a correlation at 1187 between the distance and the speed for the first user with respect to a plurality of other users and present information associated with an optimally fit or sized piece of equipment associated with other users” ¶ [0076]; see “piece of equipment … for example to a golf club, or baseball bat, tennis racquet, hockey stick, weapon, stick, sword, or any other piece of equipment for any sport” in ¶ [0079]),
wherein the shooting protocol is characterized by execution of a sequence of hockey shots… (¶ [0074] “Embodiments of the mobile device execute the app, which is specifically programmed to prompt and accept motion inputs from a given motion capture sensor as moved by the user … through rotations”; ¶ [0078]; ¶ [0079] “The motion capture sensor(s) may couple with the user or piece of equipment via mount 192, for example to a …hockey stick” and “Mobile computer 101 stores images/video of the user and receives the motion capture data for the events/hits/shots/motion and the location of the event on the course and subsequent shots and determines any parameters for each event” in ¶ [0079]).
As noted above, Bentley discloses identifying a shooting protocol wherein the shooting protocol is characterized by execution of a sequence of hockey shots.  Yet, Bentley does not disclose identifying a shooting protocol before execution thereof by the subject or a sequence of hockey shots of predefined types including a wrist shot and slap shot.
However, Tison et al., hereinafter “Tison” [Symbol font/0x2D]which like Bentley is directed to an apparatus analyzing hockey shots of a person[Symbol font/0x2D] teaches:
identifying a shooting protocol … before execution thereof by the subject (FIG. 6; FIG. 7; pg. 9, lines 10-30 of Tison); 
hockey shots of predefined types, the predefined types including at least one wrist shot and at least one slap shot (pg. 9, lines 10-15 of Tison “a person (not shown) uses the keyboard 31 (Figure 6) to select a wrist shot or a slap shot”).
It would have been obvious to one of ordinary skill in the art to include in the shot analysis method of Bentley the ability to identifying a shooting protocol, including a wrist shot and a slap shot, before execution thereof by the subject since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2, the combination of Bentley in view of Tison teaches the computer-implemented method defined in claim 1.  Bentley further discloses, further comprising: 
outputting the at least one recommended feature via a graphical user interface of the computer (“select the make/model of the piece of equipment for presentation to the user” ¶ [0076]).

Claim 4, the combination of Bentley in view of Tison teaches the computer-implemented method defined in claim 1.  Bentley further discloses: 
wherein the at least one recommended feature includes a specific model of hockey stick selected from a plurality of models of hockey sticks (“select the make/model” and “provide a list of make and model of the lowest showing golf shaft” ¶ [0076]).

Claim 8, the combination of Bentley in view of Tison teaches the computer-implemented method defined in claim 1.  Bentley further discloses: 
wherein the at least one recommended feature includes a resistance to flex of a shaft of the hockey stick (see “For example, if the user is swing too stiff of a golf club, then the golf club may be taking power out of the swing by slowing down before impacting a golf ball, while a more flexible shaft would speed up before impacting a golf ball” ¶ [0106]).

Claim 9, the combination of Bentley in view of Tison teaches the computer-implemented method defined in claim 1.  Bentley further discloses:
further comprising obtaining a height and a weight of the subject, wherein the determining is a function of the height and the weight of the subject (see “broadcast the images to enable a multiplicity of viewers to order a custom fitted piece of equipment over a network, for example by specifying their height or other dimensions” ¶ [0087]; “weight” ¶ [0092]).

Claim 15, the combination of Bentley in view of Tison teaches the computer-implemented method defined in claim 1.  Bentley further discloses: 
wherein the gathering sensed data from a sensor comprises receiving images from a camera (see “command the camera 130 to obtain an image or images, for example of the user during an athletic movement” in ¶ [0080]).

Claim 16, the combination of Bentley in view of Tison teaches the computer-implemented method defined in claim 1.  Bentley further discloses: 
wherein the shooting protocol is executed by a player and wherein gathering sensed data from a sensor comprises obtaining data from at least one inertial motion sensor attached to equipment of the player (¶ [0078]; see “a motion capture element implemented as a wireless inertial measurement unit” ¶ [0111]).

Claim 17, the combination of Bentley in view of Tison teaches the computer-implemented method defined in claim 1.  Bentley further discloses: 
wherein the shooting protocol is executed by a player and wherein gathering sensed data from a sensor comprises obtaining data from at least one inertial motion sensor set into motion by the player (¶¶ [0078]-[0079]; “a wireless inertial measurement unit, and an embodiment as configured to couple with a weight port of a golf club for example” ¶ [0111]).

Claim 18, the combination of Bentley in view of Tison teaches the computer-implemented method defined in claim 1.  Bentley further discloses: 
wherein the at least one performance indicator associated with execution of the shooting protocol includes an indication of at least one of: 
a distance between the subject's hands on the hockey stick; 
a shooting stance of the player; 
a puck impulse time during execution of a hockey shot; 
a portion of a body of the subject that is a main segment for energy generation; 
hand movement time during execution of a hockey shot; 
a maximum angular velocity of the stick during execution of a hockey shot (FIG. 24 and 25; ¶¶ [0059]-[0060]; ¶ [0079 “hockey stick”; ¶ [0123] “FIG. 24 illustrates a timeline display of motion analysis data that shows multiple sensor angular speeds obtained from multiple sensors on a user and on a piece of equipment”); and 
a shooting stance.

Claim 26, the combination of Bentley in view of Bose teaches the computer-implemented method defined in claim 1.  Bentley further discloses:
wherein the shooting protocol is characterized by execution of at least one shot having a predefined type (“For example if the motion data is analyzed and is determined to have a path of motion indicative of a baseball bat swing or golf swing” in ¶ [0078]).

Claim 30, the combination of Bentley in view of Tison teaches the computer-implemented method defined in claim 1.  Bentley does not disclose the following limitations, however Tison further teaches: 
wherein identifying the shooting protocol comprises receiving an input from a user, the input specifying the shooting protocol from a plurality of shooting protocols (pg. 9, lines 10-15 of Tison “a person (not shown) uses the keyboard 31 (Figure 6) to select a wrist shot or a slap shot”).
It would have been obvious to one of ordinary skill in the art to include in the shot analysis system of Bentley the ability to identifying a shooting protocol, including a wrist shot and a slap shot, before execution thereof by the subject since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 31, the combination of Bentley in view of Tison teaches the computer-implemented method defined in claim 30.  Bentley further discloses:
further comprising issuing instructions to the subject to carry out the identified shooting protocol (see “prompt the first user to move the piece of equipment through a movement at 1185” in ¶ [0076]).

Claim 33, the combination of Bentley in view of Bose teaches the computer-implemented method defined in claim 1. Bentley further discloses:
wherein the at least one recommended feature comprises a set of recommended features, the method further comprising (see “make and model of the lowest scoring golf shaft” in ¶ [0014]; see “this enables a user of a similar size, range of motion and speed to data mine for the best performance equipment, e.g., longest drive, lowest putt scores, highest winning percentage, etc.” in ¶ [0075]): 
comparing the set of recommended features with predefined sets of features that characterize respective variants of the item of equipment (see “determine which club performs better, for example in conjunction with size, range of motion, or speed of the user” and “standard length” in ¶ [0020]; ¶ [0097]); and
identifying at least one of the variants as a candidate variant based on the comparing (see “select the make/mode of the piece of equipment for presentation to the user” in ¶ [0076]).
Claim 34, the combination of Bentley in view of Tison teaches the computer-implemented method defined in claim 33. Bentley further discloses:
wherein identifying at least one of the variants based on the comparing comprises identifying as a candidate variant a variant for which the corresponding set of features most closely matches the set of recommended features (¶ [0076] “search through the closest parameter users and choose the one with the maximum or minimum performance or score or distance of hitting, etc., and select the make/model of the piece of equipment”).

Claim 38, the combination of Bentley in view of Tison teaches the computer-implemented method defined in claim 1.  Bentley further discloses:
wherein the at least one performance indicator comprises a plurality of performance indicators (¶ [0013] “accept motion inputs from a given motion capture sensor to measure a user’s size, range of motion, speed and/or acceleration”);
wherein determining at least one recommended feature of an item of equipment based at least in part on the at least one performance indicator comprises:
comparing the performance indicators to sets of baseline values corresponding to respective variants of the item of equipment (see “this enables a user of a similar size, range of motion and speed to data mine for the best performance equipment, e.g., longest drive, lowest putt scores, highest winning percentage” in ¶ [0075]; see “search through the closest parameter users and choose the one with the maximum or minimum performance or score or distance of hitting, etc., and select the make/model of the piece of equipment” in ¶ [0076]); and 
identifying at least one of the variants based on the comparing (see “search through the closest parameter users and choose the one with the maximum or minimum performance or score or distance of hitting, etc., and select the make/model of the piece of equipment” in ¶ [0076]);
wherein the at least one recommended feature comprises an indication of the at least one identified variant (see “provide a list of make and model of the lowest scoring golf shaft, or longest hitting baseball bat associated with a similar size/range of motion/speed user” in ¶ [0076]).

Claim 39, the combination of Bentley in view of Tison teaches the computer-implemented method defined in claim 38. Bentley further discloses:
wherein each variant is characterized by a combination of equipment features and wherein the indication of the at least one identified variant comprises at least one of the equipment features that characterizes the at least one identified variant (see “Embodiments may present information associated with a grip or length of the optimally sized piece of equipment, or stiffness, or model or manufacturer, or any combination thereof” in ¶ [0015]; see “The information for the best performing make/model and size of the piece of equipment is presented to the user at 1188” in ¶ [0076]).

Claim 40, the combination of Bentley in view of Tison teaches the computer-implemented method defined in claim 38. Bentley further discloses:
wherein identifying at least one of the variants based on the comparing comprises identifying a variant for which the corresponding baseline values most closely match the performance indicators (see “search through the closest parameter users and choose the one with the maximum or minimum performance or score or distance of hitting, etc., and select the make/model of the piece of equipment” in ¶ [0076]).

Claim 42, the combination of Bentley in view of Tison teaches the computer-implemented method defined in claim 38. Bentley further discloses:
wherein the comparing comprises scoring the variants to obtain a score for each of the variants, and wherein the identifying at least one of the variants comprises identifying a variant for which the score is highest (see “choose the one with the maximum … score or distance of hitting, etc., and select that make/model of the piece of equipment for presentation to the user” in ¶ [0076]).

Claim 47, Bentley discloses a system comprising:
a sensor (see “command the camera 130 to obtain an image or images, for example of the user during an athletic movement” in ¶ [0080]); and
a processor coupled to the sensor (see “computer 160 includes processor 161” and “mobile device 101 and motion capture element 111 can communicate with one another” in ¶ [0091]; Fig. 1) and configured to gather sensed data from the sensor corresponding to the subject’s taking of a shot with a hockey stick, to identify a shooting protocol corresponding to the subject’s taking of the shot… (¶ [0078] “embodiments of the invention may recognize when the at least one motion capture element is coupled with the piece of equipment based on the motion capture data. For example if the motion data is analyzed and is determined to have a path of motion indicative of a baseball bat swing or golf swing then”; ¶ [0079] “The motion capture sensor(s) may couple with the user or piece of equipment via mount 192, for example to a … hockey stick” and “Mobile computer 101 stores images/video of the user and receives the motion capture data for the events/hits/shots/motion”), and to process the sensed data in accordance with the identified shooting protocol to determine at least one recommended hockey stick feature (“the application is configured to calculate a correlation at 1187 between the distance and the speed for the first user with respect to a plurality of other users and present information associated with an optimally fit or sized piece of equipment associated with other users” ¶ [0076]; ¶¶ [0078]-[0079]), wherein the shooting protocol is characterized by execution of a sequence of hockey shots … (¶ [0074] “Embodiments of the mobile device execute the app, which is specifically programmed to prompt and accept motion inputs from a given motion capture sensor as moved by the user … through rotations”; ¶ [0078]; ¶ [0079] “The motion capture sensor(s) may couple with the user or piece of equipment via mount 192, for example to a …hockey stick” and “Mobile computer 101 stores images/video of the user and receives the motion capture data for the events/hits/shots/motion and the location of the event on the course and subsequent shots and determines any parameters for each event” in ¶ [0079]).
As noted above, Bentley discloses identifying a shooting protocol wherein the shooting protocol is characterized by execution of a sequence of hockey shots.  Yet, Bentley does not disclose identifying a shooting protocol before execution thereof by the subject or a sequence of hockey shots of predefined types including a wrist shot and slap shot.
However, Tison [Symbol font/0x2D]which like Bentley is directed to an apparatus analyzing hockey shots of a person[Symbol font/0x2D] teaches:
identify a shooting protocol … before execution thereof by the subject (FIG. 6; FIG. 7; pg. 9, lines 10-30 of Tison); 
hockey shots of predefined types, the predefined types including at least one wrist shot and at least one slap shot (pg. 9, lines 10-15 of Tison “a person (not shown) uses the keyboard 31 (Figure 6) to select a wrist shot or a slap shot”).
It would have been obvious to one of ordinary skill in the art to include in the shot analysis system of Bentley the ability to identifying a shooting protocol, including a wrist shot and a slap shot, before execution thereof by the subject since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 50, Bentley discloses an equipment recommendation system, comprising: 
a camera configured to produce images representative of execution of shooting protocol by a subject with a hockey stick (see “The motion capture sensor(s) may couple with the user or piece of equipment via mount 192, for example to a … hockey stick” in ¶ [0070]; see “command the camera 130 to obtain an image or images, for example of the user during an athletic movement” in ¶ [0080]; see “For example, when a user performs a motion event, such as swinging, hitting, striking, or any other type of motion-related activity, the system is able to associate the motion event with locations on the user, or equipment such as a golf club, racket, bat, glove, or any other object” in ¶ [0084]);
an I/O interface (see “mobile device 101” in ¶ [0079]); and 
a processor connected to the camera via the I/O interface and configured to extract parameters from the images, to identify a shooting protocol… (see Mobile computer 101 stores images/video of the user and receives the motion capture data for the events/hits/shots/motion and the location of the event on the course and subsequent shots and determines any parameters for each event” in¶ [0079]; ¶ [0084]), and to output, via the I/O interface, a hockey stick recommendation for the subject that is based on the parameters and on the identified shooting protocol (see “select the make/model of the piece of equipment for presentation to the user” in ¶ [0076]; see “Mobile computer 101 … receives the motion capture data for the events/hits/shots/motion and the location of the event on the course and subsequent shots and determines any parameters for each event, such as distance or speed at the time of the event and then performs any local analysis and display performance data on the mobile device” in ¶ [0079]),
wherein the shooting protocol is characterized by execution of a sequence of hockey shots… (¶ [0074] “Embodiments of the mobile device execute the app, which is specifically programmed to prompt and accept motion inputs from a given motion capture sensor as moved by the user … through rotations”; ¶ [0078]; ¶ [0079] “The motion capture sensor(s) may couple with the user or piece of equipment via mount 192, for example to a …hockey stick” and “Mobile computer 101 stores images/video of the user and receives the motion capture data for the events/hits/shots/motion and the location of the event on the course and subsequent shots and determines any parameters for each event” in ¶ [0079]).
As noted above, Bentley discloses identifying a shooting protocol wherein the shooting protocol is characterized by execution of a sequence of hockey shots.  Yet, Bentley does not disclose identify a shooting protocol before execution thereof by the subject or a sequence of hockey shots of predefined types including a wrist shot and slap shot.
However, Tison [Symbol font/0x2D]which like Bentley is directed to an apparatus analyzing hockey shots of a person[Symbol font/0x2D] teaches:
identify a shooting protocol … before execution thereof by the subject (FIG. 6; FIG. 7; pg. 9, lines 10-30 of Tison)…
hockey shots of predefined types, the predefined types including at least one wrist shot and at least one slap shot (pg. 9, lines 10-15 of Tison “a person (not shown) uses the keyboard 31 (Figure 6) to select a wrist shot or a slap shot”).
It would have been obvious to one of ordinary skill in the art to include in the shot analysis system of Bentley the ability to identifying a shooting protocol, including a wrist shot and a slap shot, before execution thereof by the subject since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Claim(s) 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Tison, and further in view of Bose (US 2016/0322078 A1 [previously recited]).
Claim 20, the combination of Bentley in view of Tison teaches the computer-implemented method defined in claim 1.  Bentley further discloses:
further comprising processing a time sequence of images containing motion of the subject… (¶ [0079] “Mobile computer 101 stores images/video of the user and receives the motion capture data for the events/hits/shots/motion … and then performs any local analysis and display performance data on the mobile device”)
Bentley does not disclose processing the time sequence of images to determine a type of shot being executed by the subject.
However, Bose [Symbol font/0x2D]which like Bentley is directed to using sensors to analyze a motion activity[Symbol font/0x2D] further teaches:
further comprising processing a time sequence of images containing motion of the subject to determine a type of shot being executed by the subject (see “Television images may be for example analyzed to determine swing speeds and types of shots taken by historical players” in ¶ [0201] of Bose).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Bentley in view of Tison to include the processing of images to determine a type of shot being executed by the subject as taught by Bose.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Bentley to include the processing to determine a type of shot of Bose because, at the time of filing, there were no known systems that allow for motion capture elements such as wireless sensors to seamlessly integrate with sports equipment and obtain immediate visual feedback (Bose: ¶ [0014]-[0015]).

Claim 22, the combination of Bentley in view of Tison, and further in view of Bose teaches the computer-implemented method defined in claim 20.  Bentley further discloses:
wherein the processing of the time sequence of images comprises applying pattern recognition to the time sequence of images (¶ [0080] “the cameras may be utilized to create a three-dimensional data set through image analysis of the visual markers for example.  This allows for distances and positions of visual markers to be ascertained and analyzed” and “image analysis on the images and/or video may be performed to determine make/model of equipment … or to discover any other pattern in the data”). 

Claim 23, the combination of Bentley in view of Tison, and further in view of Bose teaches the computer-implemented method defined in claim 20.  The combination of Bentley in view of Tison does not disclose the following limitation, however Bose further teaches:
wherein at least part of the processing of the time sequence of images occurs during execution of the shooting protocol (see “visual markers or image processing may be utilized to lock the motion analysis data to the image, e.g., the golf club head can be tracked” in ¶ [0188] of Bose).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processing of Bentley in view of Tison to be performed at least partly during execution of the biomechanical protocol as taught by Bose.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Bentley to include the processing during execution of the biomechanical protocol of Bose so that patterns defining characteristic motion of particular pieces of equipment for typical events may be dynamically updated in motion capture sensors which enables the sensors to improve over time (Bose: ¶ [0044]).

Claim 24, the combination of Bentley in view of Tison, and further in view of Bose teaches the computer-implemented method defined in claim 23.  The combination of Bentley in view of Tison does not disclose the following limitation, however Bose further teaches:
wherein all of the processing of the time sequence of images occurs after execution of the shooting protocol has completed (see “The shots may be sent to computer 105 and any image processing required may be performed on computer 105 and broadcast to a television audience for example” in ¶ [0189] of Bose).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processing of Bentley in view of Bose to be performed after execution of the biomechanical protocol as taught by Bose.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Bentley to include the processing after execution of the biomechanical protocol of Bose so that other images and videos from other players having mobile devices can be utilized on a mobile device related to another user without having to switch mobile phones (Bose: ¶ [0189]).




Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Tison and further in view of Stefanyshyn et al. (US 2017/0136326 A1 [previously recited]).
Claim 7, the combination of Bentley in view of Tison teaches the computer-implemented method defined in claim 1. The combination of Bentley in view of Tison does not disclose the following limitation, however Stefanyshyn et al., hereinafter referred to as “Stefanyshn” [Symbol font/0x2D]which like Bentley is related generating equipment recommendations[Symbol font/0x2D]  teaches:
wherein the at least one recommended feature includes a blade pattern of the hockey stick (¶ [0121]-[0123] of Stefanyshyn).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recommended feature of Bentley in view of Bose to include the blade pattern of the hockey stick, as taught by Stefanyshyn.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Bentley to include the blade pattern of Stefanyshyn in order to identify a design parameter, such as a blade pattern, of the hockey stick to improve shot velocity, accuracy, or both (Stefanyshyn: ¶ [0123]).





Response to Arguments
Applicant’s arguments filed 04/14/2022, with respect to 35 USC § 103, have been fully considered but they are not persuasive.  
Applicant argues on page 9 of the Remarks that Tison (CA 2,146,527) does not describe a shooting protocol that is characterized by execution of a sequence of hockey shots of predefined types, the predefined types including at least one wrist shot and at least one slap shot.
The Examiner respectfully disagrees.  In response to applicant’s argument that Tison does not disclose “a shooting protocol that is characterized by execution of a sequence of hockey shots of predefined types, the predefined types including at least one wrist shot and at least one slap shot”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection in the Office Action mailed 12/15/2021 relies on Bentley (US 2013/0211774 A1) to disclose a shooting protocol characterized by execution of a sequence of hockey shots.  Tison is used to further teach hockey shots of predefined types including at least one wrist shot and at least one slap shot.  Accordingly, the rejection does not rely upon Tison to teach a shooting protocol characterized by executing a sequence of shots.
In response to applicant's argument that Tison fails to show certain features of applicant’s invention (i.e. “a sequence that includes a wrist shot and a slap shot” Remarks, page. 9), it is noted that the features upon which applicant relies (i.e., a sequence of hockey shots including at least one wrist shot and at least one slap shot) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Claim 1 recites “wherein the shooting protocol is characterized by execution of a sequence of hockey shots of predefined types, the predefined types including at least one wrist shot and at least one slap shot”.  The recited ‘predefined types’ include at least a wrist and slap shot, not the ‘sequence of hockey shots’ itself.  For example, the types of shots performed in the sequence must include at least one wrist and slap shot, but the sequence of shots could be three wrist shots, one wrist shot and two slap shots, and so forth.  This interpretation is consistent with the instant specification which explains that during a shooting protocol, the player shoots a hockey puck “using certain specified shot types (e.g., wrist shot, slap shot)” (page 5, paragraph 1).  The specification also explains that in addition to being characterized by a shot type, a shooting protocol may be characterized by other parameters including “the number of times that the shot is expected to be taken in succession” (page 12, paragraph 4, emphasis added by Examiner).  Accordingly, interpreting “at least one wrist shot and at least one slap shot” as defining the predefined shots and not the sequence of shots itself aligns with the invention as defined by Specification.  Tison teaches such specified shot types predefined types of hockey shots including at least one wrist shot and at least one slap shot (“select a wrist shot or a slap shot” on page 9, ll. 10-15), as claimed. Therefore, the Examiner maintains that Tison teaches predefined types including at least one wrist shot and at least one slap shot, as claimed, and that the combination of Bentley in view of Tison teaches all limitations of claim 1.

Applicant additionally argues on page 10 of the Remarks that the intention of Tison is opposite that of the claimed invention, and that one of ordinary skill in the art would not have found it obvious to consider the teachings of Bose with Tison without using hindsight afforded by the present application.
The Examiner respectfully disagrees.  In response to applicant's argument that Tison is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Tison and Bentley are in the same field of measuring hockey performance metrics analyzing players’ hockey swings.  Therefore, the prior art condition above is met.  However, Tison is also reasonable pertinent to the problem in Bentley of recommending a suitable hockey stick  based on a user’s measured performance, because the invention of Tison measures a user’s hockey swing performance.  Accordingly, the Examiner maintains that Tison is an appropriate prior art reference.
In response to applicant’s argument that the combination of Bentley in view of Tison relies on hindsight bias, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  At the time the claimed invention was made, the disclosure of Bentley provided for an application which uses sensors to capture motion data from a user and a piece of equipment (e.g., a hockey stick) in order to optimize or suggest particular sporting equipment.  At the same time, the disclosure of Tison provided a computer system for measuring and recording the speed of hockey shots, including wrist shots and slap shots.  Both inventions rely on analyzing the motion of hockey shots, however Tison further teaches selecting hockey shots of certain types for the analysis.  Therefore, one of ordinary skill in the art would have recognized the results of the combination were predictable relying only on knowledge available at the time the claimed invention was made, and not from applicant’s disclosure. 
	For at least the reasons above, the Examiner is maintaining the § 103 rejections of claims 1, and similar claims 47 and 50.  Accordingly, dependent claims 2, 4, 7-9, 15-18, 20, 22-24, 30, 31, 33, 34, 38-40, and 43 also remain rejected.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Ref U (Magee, Patrick Michael) describes a kinematic analysis of wrist shots in ice hockey by way of motion capture.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625